Citation Nr: 9916177	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  95-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to July 1981.

This appeal stems from a December 1994 rating decision of the 
RO that denied entitlement to service connection for 
Ménière's disease.  The veteran also had appealed a denial in 
that rating decision of an increase in the noncompensable 
evaluation assigned to his service-connected left-ear hearing 
loss.  This claim, however, was withdrawn at a May 1995 RO 
hearing.  Although the veteran later again filed a new claim 
for such an increased rating for this disability, the claim 
is not in appellate status.


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether Ménière's disease was incurred in, or 
aggravated by, service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for Ménière's disease has not been presented.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, we 
find that the veteran's claim is not well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Service medical records reveal that the veteran had, over 
several years, various complaints including "ear pressure," 
a feeling of "fullness," and pain/earache in one or both 
ears.  Various diagnoses were rendered such as otitis media 
and sinusitis.  In September 1974 he complained of vomiting, 
nausea, and dizziness; he was diagnosed with viral 
flu/gastroenteritis.  The October 1980 retirement physical 
examination report notes the veteran's left-ear hearing loss 
and that he had had a minor ear infection that had not 
required hospitalization.  An April 1981 evaluation of the 
ears, while the veteran was still in service, revealed that 
they were within normal limits.

The veteran was provided an otolaryngological examination by 
the VA in September 1981, at which time evaluation of the 
ears was essentially negative.

VA outpatient and hospitalization records from approximately 
December 1988 to September 1995 have been obtained.  In 
February 1989 the veteran complained of having had dizzy 
spells for the previous two months.  Various possible 
etiologies were explored over the ensuing months.  A 
consultation was requested in October 1990--which was 
apparently completed in December 1990--assessing probable 
Ménière's disease.  He was hospitalized and treated for this 
disease in June 1991.  A consultation requested in July 1991 
contains the veteran's history of his having hearing loss and 
dizziness for six years.  On evaluation he indicated he had 
had two types of "spells" which he had had over the 
previous four to five years.  Some symptoms reported were 
nausea and dizziness.  A July 1994 record indicates that the 
veteran's first "episodes" began four or five years 
earlier.

At the May 1995 RO hearing it was asserted that the VA 
diagnosed the veteran's Ménière's disease in October 1989 or 
October 1990.  It seemed to be argued that the veteran's 
service-connected hearing loss was causal in his contraction 
of Ménière's disease.

The veteran was hospitalized by the VA from August to 
September 1995 and underwent a right labyrinthectomy. The 
diagnosis was Ménière's disease.

The veteran was examined by a VA physician in January 1997, 
at which time it was opined that the veteran's Ménière's 
disease had no relationship to the service-connected hearing 
loss.  It was also stated that there was no evidence that 
Ménière's disease in the right ear was aggravated by the 
service-connected hearing loss on the left side.  Both 
conditions, it was concluded were independent of each other.

In a September 1998 statement the veteran acknowledged that 
he did not have any evidence in support of his claim for 
service connection for Ménière's disease as secondary to his 
service-connected left-ear hearing loss.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year of separation from 
service, such disability will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§ 3.307, 3.309.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  A claim of secondary 
service connection must also be well grounded.  Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).

In this case there is no evidence of Ménière's disease in 
service.  To the extent that Ménière's disease might be 
considered an organic disease of the nervous system, it was 
not shown within one year of service to a compensable degree 
such that it could be presumed to have been incurred therein.  
There is also no medical evidence that this disability is in 
any way related to service or to the veteran's service-
connected left-ear hearing loss.  The veteran, as a 
layperson, is not qualified to proffer such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran has therefore met only one 
of the three criteria of a well-grounded claim: a current 
disability; his claim fails to meet the other two 
requirements.  Caluza; Reiber.

Since this claim is not well grounded, it must be denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310; Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette.

Finally, although the Board has considered and disposed of 
the veteran's service-connection claim on a different ground 
than the RO, the veteran has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the claim greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
supra, would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since the issue in this case is held as not well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for Ménière's disease is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

